Quirico, J.
(concurring in the result). I concur in the affirmance of the granting of the stays of execution of sentences, and in part 5 of the opinion stating the standards for granting such stays. I am unable, however, to agree with the statements in part 4 and several other parts of the opinion concerning the practice which a defendant may follow in seeking such a stay.
The opinion of the court, as I understand it, permits a defendant who has been denied a stay of execution of sentence to pursue an application for a stay along either or both of two routes. Following one route, the defendant may apply to a single justice of the Appeals Court, who must consider the matter anew. If that Justice denies the application, the defendant may appeal to a panel of three Justices of the Appeals Court. If that panel denies him relief, the defendant may then apply to this court for further appellate review pursuant to G. L. c. 211A, § 11. That application will require the affirmative action of at least three Justices of this court. If further review is granted, the appeal will be heard and decided by a quorum of at least four Justices of this court. By following this route, the defendant could engage the time and attention of at least four Justices of the Appeals Court and from four to seven Justices of this court, or a total of not less than eight nor more than eleven appellate Justices.
Following another route, the defendant may apply to a single justice of this court, who must consider the matter anew. If that Justice denies the application the defendant may appeal the decision to the full court, meaning four or more Justices, of this court. By following this route, he would engage the time and attention of not less than five appellate Justices.
*501Appellate proceedings involving applications for stays of execution of sentences have heretofore been infrequent, but there are indications, apart from the present opinion, that they will become more frequent. Any appreciable increase in such proceedings following either of the two routes described above will place a great burden on the Justices of the Appeals Court and of this court. That burden will be even greater by reason of the fact that the present opinion does not limit a defendant seeking a stay to either of these two routes. It permits him to follow either or both, to do so either simultaneously or consecutively, and perhaps to pursue one route part way and then, without abandoning that route, to start an overlapping, duplicative proceeding along the other route. It probably also permits the defendant to start all over again along either or both routes whenever he believes that there has been a change in circumstances bearing on the question whether he should be released from custody pending appeal on the case in chief. Presumably, these various options made available to a defendant are also available to the prosecution, whenever a stay of execution of sentence is allowed.
I recognize that the court, by its opinion, has attempted to discourage or minimize the potential proliferation of appellate proceedings on applications for stays by stating, for example, that while "the single justice of this court has jurisdiction to consider a new application for a stay [, tjhat jurisdiction is rarely exercised while further consideration by the Appeals Court is in prospect ....” However, the opinion expressly recognizes the right to seek relief from the single justice of this court either while the matter is pending before the panel of the Appeals Court or, as in the present case, even after that panel has denied relief. It is no satisfactory answer that the duplicate proceeding before the single justice of this court may be disposed of rather summarily. In my view, the evil is in authorizing or permitting duplicate proceedings to be started at all.
*502It seems to me that the court’s opinion opens the gates to appellate proceedings beyond any requirement of G. L. c. 279, § 4, which provides that "the reservation, filing or allowance of exceptions or the entry of an appeal shall not stay the execution of the sentence unless the justice imposing it, or a justice of the supreme judicial court or a justice of the appeals court, determines in his discretion that the execution of said sentence should be stayed pending the final determination of such exceptions or appeal ...” (emphasis added). The words "or a justice of the appeals court” were inserted by the statute which established the Appeals Court. See St. 1972, c. 740, § 17. The insertion of these words at this particular point in the General Laws was but one of several similar amendments thought necessary to accommodate the then existing statutes to the creation of the new court.1 do not believe that the addition of these few words to G. L. c. 279, § 4, was intended to permit a party aggrieved by the action of a trial judge on a request for a stay of execution of sentence to start and pursue appellate proceedings in two different appellate courts. Rather, I believe that it was intended to recognize that, by reason of the creation of the new court, such appellate proceedings should be started before the single justice of this court in some cases but before the single justice of the Appeals Court in others, depending on the nature of the case involved.
*503I believe that G. L. c. 279, § 4, should be construed as permitting an appeal to a single justice of the appellate court in which the appeal from the conviction is required to be entered, whether it be the Supreme Judicial Court or the Appeals Court, but not both courts, and as requiring that appellate review of the action of the single justice thereon should follow the existing traditional avenues for appellate review of decisions of the single justice on questions of law.
I am further persuaded of the necessity for the elimination or minimization of multiple avenues for simultaneous, consecutive or duplicative proceeding for appellate review by my observation of the apparently increasing notion that, failing in all other efforts, or perhaps in addition to all other options, litigants may seek still more appellate relief from a single justice of this court in any case by merely labelling or describing the petition therefor as one brought under G. L. c. 211, § 3. That statute serves a very important, necessary and useful purpose in appropriate cases, perhaps including a very limited class of cases involving an application for a stay of execution of sentence. Unfortunately, however, the attempted indiscriminate use of that statute in many inappropriate cases seeking relief clearly not contemplated by the statute requires the unfortunate diversion of much time and effort of the Justices and other personnel of this court from their basic and important functions and responsibilities.
For all of these reasons, I would limit the appellate review of decisions on motions to stay the execution of sentences in the manner described above.

 For other similar amendments to the General Laws made by St. 1972, c. 740, see §§ 5 and 16 thereof. Section 16 amends G. L. c. 278, § 28E, by inserting the words "or to the appeals court” in the sentence which permits a single justice of the Supreme Judicial Court, after "determining that the administration of justice would be facilitated thereby, [to] grant an interlocutory appeal from a decision, order or judgment of the superior court determining a motion to suppress evidence prior to trial... [and to] report the same to the full court or to the appeals court for hearing ...” (emphasis supplied). It has never been suggested that the italicized amendatory language, which is similar to that of G. L. c. 279, § 4, would permit the report of the decision of the trial court to both the full court of this court and to the Appeals Court.